Title: Notes on Debates, 8 February 1783
From: Madison, James
To: 


Saturday Feby. 8.
Come. of the whole.
Mr. Mercer revived the subject of retrospective operation; and after it had been much discussed & the difference elucidated wch. might happen between apportiong. according to the first valuation which sd. be made, merely the sums paid on the requisitions of Congs. & apportiong the whole requisitions, consisting of the sums paid & the deficiencies, which might not be pd. until some distant day, when a different rule formed under different circumstances of the States sd. be in force, the assent to the last question put yesterday was reversed, & there was added to the preceding question, after “5 Years.”—“and shall operate as a rule for apportioning the sums necessary to be raised for supporting the public credit & other contingent expences & for adjusting all accounts between the U. States & each particular State for monies paid or articles furnished by them & for no other purpose whatsoever.” On this question there were 6 ays, so it became a vote of the Come. of the whole.
